MORROW, Circuit Judge
(after stating the facts as above). It appears from a statement contained in the briefs that upon the submission of the demurrer to the court below the attorney for the government handed to the court certain documents and memoranda of the Bureau of Immigration relating to this case. These documents and memoranda are not in the present record, and what relevancy they had to the question raised by the demurrer does not appear; but the appellant seeks to have this appeal determined, not upon the sufficiency of the petition, hut upon recitals contained in these documents and memoranda. The petition for appeal to this court is from the order of the District Court of April 1, 1914, overruling the demurrer to the petition for writ of habeas corpus and granting the petition for the writ. The order of the court allowing the appeal recites that it is an appeal as “prayed for,” and the notice of appeal served upon the appellee is an appeal “from the order and judgment rendered, made and entered herein on the 1st day of April, 1914, overruling the d,emurrer to the petition for writ of habeas corpus filed herein.” There is no appeal from the order of the court discharging Yep Kim Yuen from custody, which is the only order and judgment from which an appeal would lie in this case.
The appeal is accordingly dismissed.

<&wkey;>For other oases see same topic & KEY-NUMBER in all Key-Numbered Digests & Indexes